DETAILED ACTION
Status of the Application
1.	Claims 1 – 14 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stationary instruction member”, as recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 12, the recitation of “a stationary instruction member” is indefinite.  It is unclear what is meant by this phrase.  This term does not have a recognizable meaning in the art and Applicant has not identified or defined this term in any manner, shape, or form with regard to the rest of the disclosure.  For at least these reasons, this recitation indefinite because a person of ordinary skill in the art would not understand what is meant by this term. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 – 2 and 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee (U.S. Pub. 2019/0083885).
Regarding claim 1, Yee teaches: an electronic apparatus (FIGS. 3A, 3B, 8A; paragraph [0064]; electronic device 801) comprising:
a processor (FIGS. 1, 8A; paragraph [0068]; processor 805); and
a memory storing a program which, when executed by the processor (FIG. 8A; paragraph [0086]; storage module 809 stores software 833 which is executed by processor 805 to perform disclosed operations), causes the electronic apparatus to:
acquire a plurality of images obtained from a plurality of different image sources (FIGS. 1, 3A, 3B; paragraph [0068]; processor 805 receives [acquires] video frames [images] captured by cameras 120A – 120X [image sources]);
store information about relationship between an orientation of a display device and at least one of the plurality of images in a storage (FIGS. 2, 3A, 3B, 8B; paragraphs [0093], [0099]; device 801 displays content based on a detected orientation.  Specifically, an orientation parallel to the ground may result in displaying a top-down view of a scene based on images from cameras 120A – 120X.  Additionally, a substantially vertical orientation is may result in displaying a side-on view of a scene based on images from cameras 120A – 120X.  This disclosed mapping between different orientations resulting in displaying different content requires storing a relationship between orientation of device 801 and at least one of cameras 120A – 120X in storage, probably as input variables 871);
detect an orientation of a display device (FIGS. 2, 3A, 3B; paragraphs [0098], [0113], [0114]; an orientation of device 801 is detected in step 210); and
control the display device to display an image obtained from a same image source, among the plurality of different image sources, as that of an image associated with the detected orientation (FIGS. 2, 3A, 3B; paragraphs [0099], [0113], [0114]; display 814 of device 801 displays in image corresponding to a mapping between the detected orientation of device 801 and at least one of cameras 120A – 120X).
Regarding claim 2, Yee teaches: wherein the information about relationship between each orientation of the display device and one of the plurality of image is stored in the storage (FIGS. 2, 3A, 3B, 8B; paragraphs [0093], [0099]; as set forth above, the disclosed mapping between different orientations resulting in displaying different content requires storing a relationship between orientation of device 801 and at least one of cameras 120A – 120X in storage, probably as input variables 871).
Regarding claim 12, Yee teaches: wherein the information is stored based on receiving at least either of an input from a stationary instruction member and an audio instruction (FIGS. 2, 4C; paragraphs [0101], [0102], [0109], [0128]; in step 220, a user applies a touch input gesture on touch screen [stationary instruction member] of display 814.  The touch input gesture may be applied by a user to select a single object 480.  When the detected orientation of device 801 has changed from a first orientation to a second orientation, the content displayed in the second orientation corresponds to the selected single object 480 from step 220.  Accordingly, the stored relationship between device orientation and at least one of cameras 120A – 120X, as set forth above with regard to claim 1, may be based on a user’s touch input gesture applied to a touch screen [stationary instruction member]).
Regarding claim 13, this claim is merely a method recitation of the functional operations rejected above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
Regarding claim 14, Yee teaches: a non-transitory computer-readable storage medium, the storage medium storing a program that is executable by the computer (FIG. 8A; paragraphs [0086], [0087]; storage module 809 stores software 833 in non-volatile ROM 860 [non-transitory computer-readable storage medium].  Software 833 is executed by processor 805 to perform disclosed operations).
The remainder of this claim is merely a functional recitation of the functional operations rejected above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yee, as applied to claim 1 above, and further in view of Ikuta (U.S. Pub. 2020/0363947).
Regarding claim 3, Yee fails to explicitly disclose: wherein the information about relationship between one or more of the plurality of images and priority or priorities for each orientation of the display device is stored in the storage, wherein the program when executed by the processor further causes the electronic apparatus to select an image with a highest priority from among images obtained from the same image source as that of the image associated with the detected orientation and capable of being displayed, and wherein the display device is controlled to display the selected image.
However, Yee does disclose that a particular displayed scene on display 814 may be a live scene, a recorded scene, a 2D diagram, an architectural rendering, a schematic, a graphic, or some other visual abstraction (paragraph [0099]).  Additionally, Yee discloses that display 814 may be a touchscreen that accepts touch gesture inputs (paragraph [0101]).
Additionally, Ikuta teaches: wherein the information about relationship between one or more of the plurality of images and priority or priorities for each orientation of the display device is stored in the storage (FIG. 1; paragraph [0131]; a user may input a gesture to change the display order [priority] of image display cells CE).
The combination of Yee and Ikuta teaches: wherein the program when executed by the processor further causes the electronic apparatus to select an image with a highest priority from among images obtained from the same image source as that of the image associated with the detected orientation and capable of being displayed (Yee; paragraphs [0099], [0101]; a particular scene displayed on touchscreen display 814 based on orientation of device 801 may be one of a plurality of scenes including: a live scene, a recorded scene, a 2D diagram, an architectural rendering, a schematic, a graphic, or some other visual abstraction.  Ikuta; FIG. 1; paragraph [0131]; a user may input a gesture to change the display order [priority] of image display cells CE.  When these teachings are combined, a user may set priorities of multiple scenes associated with an orientation of device 801 via touch gestures.  In such a scenario, when a first orientation is detected, a first scene of live action may have the highest priority and after application of a touch gesture input a 2D diagram may be assigned the highest priority corresponding to the first orientation), and
wherein the display device is controlled to display the selected image (Yee; FIGS. 3A, 3B; as set forth above, content is displayed based on the detected orientation of device 801.  When combined with Ikuta, the displayed content would be that with the highest priority assigned to the detected orientation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee and Ikuta to yield predictable results.  More specifically, the teachings of displaying content corresponding to a detected orientation of a device where the content is one of a plurality of scenes, as disclosed by Yee, are known.  Additionally, the teachings of reordering [changing the priority] of a plurality of images by applying tough gesture inputs, as disclosed by Ikuta, are known as well.  The combination of the known teachings of Yee and Ikuta would yield the predictable results of a device with a touchscreen display that accepts touch gesture inputs to change a priority of scenes that are displayed corresponding to a detected orientation such that when the device is detected as being in a specific orientation the scene with the highest priority assigned to that specific orientation is displayed.  In other words, it would have been obvious to allow a user to customize the prioritization of different scenes and different orientations using touch gesture inputs such that the default scene corresponding to a detected orientation is user-determined.  This combination merely provides a way for a user [via a settings screen and touch gesture inputs] to determine which of the plurality of disclosed scenes are actually displayed when a specific orientation is detected.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee and Ikuta to yield the aforementioned predictable results.
Regarding claim 4, Yee fails to explicitly disclose: wherein the display device is controlled to simultaneously display a plurality of images on a screen of the display device and wherein the plurality of images are displayed in display areas with which are set a priority order.
However, Ikuta teaches: wherein the display device is controlled to simultaneously display a plurality of images on a screen of the display device and wherein the plurality of images are displayed in display areas with which are set a priority order (FIG. 1; paragraphs [0059], [0131]; smartphone 10 simultaneously displays a plurality of images IM on a screen thereof.  A user may input a gesture to change the display order [priority] of image display cells CE and thus images IM.  Accordingly, the image IM are displayed in areas in which a user sets a priority order).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee and Ikuta to yield predictable results for at least the reasons set forth above with regard to claim 3.

10.	Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yee, as applied to claim 1 above, and further in view of Tran et al. (U.S. Pub. 2016/0328868).
Regarding claim 5, Yee fails to explicitly disclose: wherein the display device is controlled to simultaneously display a plurality of images on a screen of the display device and wherein the plurality of images are displayed in display areas with which are set a priority order, and wherein the information about relationship between an orientation of each of the display areas and at least one of the plurality of images is stored in the storage.
However, in a related field of endeavor, Tran discloses displaying media content on a display device (Abstract).
With regard to claim 5, Tran teaches: wherein the display device is controlled to simultaneously display a plurality of images on a screen of the display device (FIG. 3A; paragraphs [0046], [0073]; device 302 simultaneously displays a collage 304 having a plurality of images ) and wherein the plurality of images are displayed in display areas with which are set a priority order (FIGS. 3A, 3B; paragraphs [0046], [0073], [0074]; a layout for displaying the collage 304 is customizable by a user.  As illustrated, displayed images and their corresponding areas may be arranged in any priority a user desires with different sizes and shapes.  A user may even set a cover photo or video [highest priority] for the collage 304), and
wherein the information about relationship between an orientation of each of the display areas and at least one of the plurality of images is stored in the storage (paragraph [0046]; each area associated with a displayed image has an orientation [landscape, portrait, square, etc.].  Additionally, it is implied or inherent that the customized layout of the collage 304 [including orientation] is at least temporarily stored in some type of memory so the layout may be utilized in ways disclosed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee and Tran to yield predictable results.  More specifically, the teachings of displaying content corresponding to a detected orientation of a device where the content is one of a plurality of scenes, as disclosed by Yee, are known.  Additionally, the teachings of displaying a collage of a plurality of images in a user-customized layout, as disclosed by Tran, are known as well.  The combination of the known teachings of Yee and Tran would yield the predictable results of displaying content corresponding to a detected orientation of a device where the content is a collage of a plurality of scenes in a user-customized layout.  In other words, it would have been obvious to allow a user to customize a layout of displayed content corresponding to a detected orientation such that a plurality of images corresponding to a plurality of scenes are simultaneously displayed based on a stored relationship between displayed content and the orientation.  Put another way, it would have been obvious to simultaneously display a live scene, a 2D diagram, and an architectural rendering, as disclosed by Yee, according to a user defined prioritization in a customized layout, as disclosed by Tran, when the device is detected as being in a specified orientation, as disclosed by Yee.  This combination merely allows a user to customize the particular information and layout thereof that is displayed in specific orientations of the device of Yee.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee and Tran to yield the aforementioned predictable results.
Regarding claim 6, Yee fails to explicitly disclose: wherein, in a case where an instruction to keep an image displayed in a first display area of the display device is issued while the image is displayed in the first display area, wherein the program when executed by the processor further causes the electronic apparatus to set a second area within the first display area and to display the same image as that displayed in the first display area in the second display area.  
However, Tran teaches: wherein, in a case where an instruction to keep an image displayed in a first display area of the display device is issued while the image is displayed in the first display area, wherein the program when executed by the processor further causes the electronic apparatus to set a second area within the first display area and to display the same image as that displayed in the first display area in the second display area (FIG. 3A; paragraph [0046]; the layout of collage 304 is customizable, as set forth above.  This type of customization implicitly allows a user to display the same image in both a first area and a second area).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee and Tran to yield predictable results for at least the reasons set forth above with regard to claim 5.
Regarding claim 7, Yee fails to explicitly disclose: wherein, in a case where the orientation of the display device is changed, wherein the program when executed by the processor further causes the electronic apparatus to keep the second display area and to display the image displayed in the first display area in the second display area.
However, the combination of Yee and Tran teaches: wherein, in a case where the orientation of the display device is changed, wherein the program when executed by the processor further causes the electronic apparatus to keep the second display area and to display the image displayed in the first display area in the second display area (Tran; FIG. 3A; paragraph [0046]; as set forth above with regard to claim 6, the layout of collage 304 is customizable, as set forth above.  This type of customization implicitly allows a user to display the same image in both a first area and a second area.  As set forth above with regard to claim 5, the combination of Yee and Tran would allow a user to customize a layout of displayed content corresponding to a detected orientation such that a plurality of images corresponding to a plurality of scenes are simultaneously displayed based on a stored relationship between displayed content and the orientation.  This ability to customize the layout of displayed content would include the ability for the same image to be displayed in a first area when the device is in a first orientation and in a second area when the device is in a second orientation.  This is taught merely by the customizability of the layout set forth in Tran when applied to the disclosure of Yee).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee and Tran to yield predictable results for at least the reasons set forth above with regard to claim 5.

11.	Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Tran, as applied to claim 6 above, and further in view of Lim (U.S. Pub. 2021/9964322).
Regarding claim 8, neither Yee nor Tran explicitly disclose: wherein, in a case where the second display area is designated, wherein the program when executed by the processor further causes the electronic apparatus to iconize the second display area or hide the second display area.
However, Lim teaches: wherein, in a case where the second display area is designated, wherein the program when executed by the processor further causes the electronic apparatus to iconize the second display area or hide the second display area (FIG. 5B; paragraphs [0221], [0222]; overlapping content, such as a hidden menu, may be hidden and presented as icon 520 [iconized].  A user may display this hidden content by applying a drag touch input on the icon 520).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee, Tran, and Lim to yield predictable results.  More specifically, the teachings of displaying content in a user-customized layout corresponding to a detected orientation of a device, as taught by the combination of Yee and Tran, are known.  Additionally, the teachings of hiding and iconizing displayed content when it is provided in an area that would overlap other displayed content and only displaying the hidden and iconized content in response to user input, as disclosed by Lim, are known as well.  The combination of the known teachings of Yee, Tran, and Lim would yield the predictable results of displaying content in a user-customized layout corresponding to a detected orientation of a device where when the user arranges second content to overlap first content, the second content is hidden and iconized to as to only be displayed over the first content in response to user input.  In other words, it would have been obvious to allow a user to customize a layout of displayed content [Tran] corresponding to a detected orientation such that a second image overlaps a first image and the second image is only displayed over the first image in response to user input [Lim].  This combination merely allows a user to customize the particular information and layout thereof that is displayed in specific orientations of the device of Yee while providing a known way to prevent unwanted obstruction of displayed content, as taught by Lim.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee, Tran, and Lim to yield the aforementioned predictable results.
Regarding claim 9, neither Yee nor Tran explicitly disclose: wherein the program when executed by the processor further causes the electronic apparatus to detect a position of a subject in the image displayed in the first display area and, in a case where the second display area overlaps with the subject, to iconize the second display area, hide the second display area or move the second display area to a position at which the second display area does not overlap with the subject.  
However, Lim teaches: wherein the program when executed by the processor further causes the electronic apparatus to detect a position of a subject in the image displayed in the first display area and, in a case where the second display area overlaps with the subject, to iconize the second display area, hide the second display area or move the second display area to a position at which the second display area does not overlap with the subject (FIG. 5B; paragraphs [0221], [0222]; overlapping content, such as a hidden menu, may be hidden and presented as icon 520 [iconized].  A user may display this hidden content by applying a drag touch input on the icon 520).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee, Tran, and Lim to yield predictable results for at least the reasons set forth above with regard to claim 8.
In implementing this combination, the hiding and iconization of overlapping content would necessary be performed manually by a user or automatically by a device.  There are only these two possible ways to implement the teachings of Lim into the combination of Yee and Tran.  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to try both manually and automatically hiding and iconizing overlapping content in the manner disclosed by Lim.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Ikuta, as applied to claim 3 above, and further in view of Zvinakis et al. (U.S. Pub. 2017/0238043).
Regarding claim 10, Yee teaches: further comprising a touch panel provided on a surface of the display device (FIG. 4A; paragraph [0068]; display 814 is a touchscreen display).
Neither Yee nor Ikuta explicitly disclose: wherein, in a case where a swipe operation is performed on the touch panel, wherein the program when executed by the processor further causes the electronic apparatus to change the image displayed in an area where the swipe operation is performed to an image with a higher priority or with a lower priority than the displayed image in accordance with a direction of the swipe operation.
However, Zvinakis teaches: wherein, in a case where a swipe operation is performed on the touch panel, wherein the program when executed by the processor further causes the electronic apparatus to change the image displayed in an area where the swipe operation is performed to an image with a higher priority or with a lower priority than the displayed image in accordance with a direction of the swipe operation (paragraph [0012]; when displaying a first video, a detected swipe left gesture navigates to a second [next] video.  Then, a detected swipe right gesture navigates to a previous [first] video.  Accordingly, a user can navigation to a previous [higher priority] video or a next [lower priority] video based on a direction of a swipe operation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee, Ikuta, and Zvinakis to yield predictable results.  More specifically, the teachings of a device with a touchscreen display that allows a user to apply touch gesture inputs to change a priority of scenes that are displayed corresponding to a detected orientation such that when the device is detected as being in a specific orientation the scene with the highest priority assigned to that specific orientation is displayed, as taught by the combination of Yee and Ikuta, are known.  Additionally, the teachings of displaying a next or previous video is determined by a direction of a swipe gesture, as disclosed by Zvinakis, are known as well.  The combination of the known teachings of Yee and Zvinakis would yield the predictable results of a device with a touchscreen display that displays a highest priority scene corresponding to a detected orientation and displays a lower priority scene in response to a left swipe operation.  In other words, it would have been obvious to modify the combination of Yee and Ikuta to accept swipe gestures to navigation to different scenes having a lower priority.  This combination merely allows a user to view different scenes having lower priority in response to user input.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yee, Ikuta, and Zvinakis to yield the aforementioned predictable results.  

Allowable Subject Matter
13.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626